EXHIBIT 10.1

 

FORM OF

ORANGE 21 INC.

EXECUTIVE EMPLOYMENT AGREEMENT

 

This Executive Employment Agreement (the “Agreement”) is entered effective
[date], by and between Orange 21 Inc., a Delaware corporation (“Employer”), and
[name] (“Employee”), with respect to the following facts:

 

A. Whereas, Employee serves as [insert] of Employer;

 

B. Whereas, Employer is a Delaware corporation engaged in the business of the
design, manufacture, sale, and distribution of sunglasses and related products
bearing Employer’s trade name; and

 

C. Whereas, Employer wishes to secure and Employee wishes to provide ongoing
services on the terms and conditions set forth herein;

 

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties agree as follows:

 

1. Employment. Employer hereby agrees to employ Employee as its [title], and
Employee hereby agrees to be employed by Employer in such capacity, subject to
the terms and conditions in this Agreement.

 

2. At Will Employment. The parties acknowledge and agree that: (a) Employee’s
employment is not for a specified term and may be terminated by Employer or
Employee at any time with or without cause; (b) this provision is intended to be
the complete and final expression of the parties’ understanding regarding the
terms and conditions under which Employee’s employment may be terminated; (c) no
representation contrary to this provision is valid; and (d) this provision may
not be augmented, contradicted, or modified in any way, except by a writing
signed by Employee and by Employer’s Chief Executive Officer.

 

3. Compensation. Employer shall pay Employee the following forms of
compensation:

 

a. Base Salary. Employee shall be paid a gross annual salary of [annual salary]
(“Base Salary”), payable on a pro-rated basis according to Employer’s payroll
schedule and subject to applicable withholdings and other payroll deductions.
The Base Salary is subject to adjustment at the end of each calendar year by the
Board of Directors of Orange 21 Inc. (the “Board”) in its sole and absolute
discretion.

 

b. Commissions, Profit Sharing and Bonuses. Each year, in the sole and absolute
discretion of the Board, Employee may be entitled to participate in commission
programs, profit sharing programs and bonuses programs. The terms and conditions
of any such programs will be established by the Board each year and Employee
will be notified of such terms and conditions for such year. For [year], the
terms and conditions of such programs as such programs apply to Employee are
outlined on Exhibit A, attached hereto.

 

e. Stock Options. From time to time, in the sole and absolute discretion of the
Board, Employee may be granted an option to purchase shares of Common Stock of
Orange 21 Inc. on terms and conditions established by the Board.

 

4. Duties. As an employee of the Company, Employee agrees: (a) to devote
Employee’s utmost knowledge and best skill to the performance of Employee’s
duties under this Agreement; (b) to devote Employee’s full business time to the
rendition of such services, subject to absences for customary vacations and for
temporary illness; and (c) not to engage in any other gainful occupation,
business, or activity that requires Employee’s personal attention or creates a
conflict of interest with Employee’s



--------------------------------------------------------------------------------

responsibilities under this Agreement without the prior approval of the [Board
of Directors/Chief Executive Officer]. Notwithstanding the foregoing, Employee
shall be permitted, to the extent such activities do not interfere with his/her
performance of his/her duties and responsibilities and do not violate Section 11
of this Agreement, to serve on civic or charitable boards or committees and
serve on the boards of other companies.

 

5. Personnel Policies and Procedures. Employer shall have the authority to
establish from time to time personnel policies and procedures to be followed by
its employees. Employee agrees to comply with the policies and procedures of
Employer. To the extent any provisions in Employer’s personnel policies and
procedures differ from the terms of this Agreement, the terms of this Agreement
shall control.

 

6. Expenses. Employee is authorized to incur ordinary and necessary expenses in
connection with the performance of his/her duties that are consistent with the
policies of Employer as outlined in the Employer’s Travel and Expense
Guidelines, which may from time to time be modified or amended by the Chief
Executive Officer. Employer will reimburse Employee for all such expenses upon
the presentation by Employee of an itemized account of such expenditures with
supporting documentation. Employee agrees to submit expense reimbursement
requests within thirty (30) days after he/she incurs such expenses. In the event
that Employee fails to submit expense reimbursement requests within the thirty
(30)-day period, Employer shall have no obligation to reimburse Employee for
such expenses.

 

7. Insurance. Employee shall be entitled to participate in any insurance or
other employee benefit program maintained by Employer for the benefit of
similarly situated employees.

 

8. Vacation. Employee shall be entitled to two (2) weeks of vacation in each
calendar year during the first year of employment; three (3) weeks of vacation
in each calendar year during the second through seventh year of employment; and
four (4) weeks of vacation in each calendar year during each subsequent years.
Vacation shall be earned on a monthly basis at a rate calculated by dividing the
number of days of vacation per year by twelve (12). For example – if the
Employee is entitled to 15 days of vacation per year, the Employee will accrue
1.25 days of vacation for each month worked during the year. Vacation not taken
during the applicable fiscal year shall be carried over to the following fiscal
year, for a maximum vacation accrual of six (6) weeks vacation time. Vacation
shall be taken at times consistent with the reasonable needs of the business of
Employer. Accrued but unused vacation days shall be paid in a cash lump sum
promptly after Employee’s Termination Date, as defined in Section 11 below.

 

9. Termination. Employee’s employment may be terminated upon occurrence of one
of the following events:

 

a. By Death. This Agreement shall automatically terminate upon Employee’s death.
Employer and Employee shall treat termination under this Section 9(a) as
termination by Employer without cause under Section 9(e) below with payments
made to Employee’s beneficiaries or estate, as appropriate.

 

b. By Mutual Agreement. This Agreement may be terminated at any time by mutual
agreement of the parties hereto. Termination under this Section 9(b) shall be
treated as terminated without cause under Section 9(e) below.

 

c. Disability. If Employee is prevented from fully performing the essential
functions of Employee’s duties under this Agreement because of any illness or
physical or mental disability, with or without reasonable accommodation, for a
period or periods of more than ninety (90) days in the aggregate during any
calendar year or thirty (30) consecutive days in any twelve (12)-month period,
Employer may terminate Employee’s employment in its sole discretion in
accordance with state and federal law. Employer and Employee shall treat
termination under this Section 9(c) as termination by Employer without cause
under Section 9(e) hereof.

 

2



--------------------------------------------------------------------------------

d. By Employer For Cause. This Agreement may be terminated by Employer at any
time for Cause. For purposes of this Agreement, “Cause” shall mean, as
determined by the Chief Executive Officer in his/her sole discretion:

 

  (i) Commission of a felony or any lesser crime or offense involving fraud,
embezzlement, dishonesty, breach of trust, or breach of fiduciary duty; or

 

  (ii) Conduct that has caused demonstrable and serious injury to Employer or
any of its affiliates, monetary or otherwise; or

 

  (iii) The order of a regulatory agency that Employee be removed from any
office, authority, or employment with Employer; or

 

  (iv) Willful misconduct, refusal to perform, or substantial disregard of
duties properly assigned to Employee by Employer; or

 

  (v) Breach of duty of loyalty to Employer or any of its affiliates or other
act of fraud or dishonesty with respect to Employer or any of its affiliates; or

 

  (vi) Breach by Employee of the terms of any agreement between or among
Employee and Employer.

 

For the avoidance of doubt, (i) termination for death as described in
Section 9(a), (ii) termination by mutual consent as described in Section 9(b) or
(iii) termination for disability as described in Section 9(c) shall not be
considered termination for Cause. “Termination Date” shall mean the date
Employee’s employment relationship with Employer terminates. This Agreement
terminates effective the Termination Date.

 

e. By Employer Without Cause. Employer may, at any time, terminate Employee’s
employment without Cause and for reasons not specified above.

 

10. Effect of Termination. Upon termination of the employment relationship, all
rights of Employee under this Agreement shall cease (but not obligations) and
Employee shall cease to be an employee of Employer. Employee shall have no right
to receive any payments or benefits hereunder except for the following, where
applicable:

 

a. Employee’s Base Salary payable pursuant to Section 3(a) hereof up to the
Termination Date, including any accrued and unused vacation;

 

b. Any commissions, profit sharing or bonuses, in accordance with the terms
established by the Board from time to time, as provided by Section 3(b) above
(provided that any such commissions, profit sharing or bonuses shall, where
applicable and to the extent earned in accordance with the criteria established
by the Board, be pro-rated through the date of termination).

 

c. Reimbursement of expenses incurred in accordance with Section 6 hereof prior
to the Termination Date to the extent not previously reimbursed by Employer; and

 

f. Provided Employee has not been terminated for Cause, a severance payment in
the amount established by the Board from time to time for such Employee (it be
understood and acknowledged that the severance payment for the year 2005 shall
be set forth on Exhibit A, attached hereto, and that the Board shall not reduce
such amounts for future years of service).

 

11. Non-Competition; Nondisclosure of Proprietary Information.

 

a. Non-Competition. During Employee’s employment by Employer, Employee shall
not, directly or indirectly, own, manage, operate, control, invest or acquire an
interest in, or otherwise engage or participate (whether as a proprietor,
partner, stockholder, director, officer, employee, joint venturer, investor, or
other participant) in any “Competitive Business” (as hereinafter defined) in the

 

3



--------------------------------------------------------------------------------

United States, without regard to: (i) whether the Competitive Business has its
office or other business facilities within the United States; (ii) whether any
of the activities of Employee occur or are performed within the United States;
or (iii) whether Employee resides in, or reports to an office within, the United
States. For purposes of this Section 11, “Competitive Business” shall mean the
business of design, manufacture, sale, and distribution of sunglasses, motocross
or snow goggles, and related products and accessories.

 

b. Nondisclosure. During the period that Employee is employed by Employer, and
for an infinite period thereafter, Employee shall not disclose, directly or
indirectly, any confidential proprietary information regarding any aspect of
Employer, including any information relating to its finances, business,
operations, products, procedures, business practices, marketing plans,
trademarks, customer lists, and pricing information, that is not public
knowledge (“Proprietary Information”), to any third parties or to other
employees of Employer except Employees who have a demonstrable need to know the
Proprietary Information for purpose of advancing the business of Employer.
Employee also agrees that he/she shall not use any Proprietary Information in
his/her possession for any purpose other than as required to fulfill his/her
responsibilities as a employee of Employer. Employee shall promptly notify
Employer of any Proprietary Information prematurely or improperly disclosed.
Proprietary Information includes not only information belonging to Employer that
existed before the date of this Agreement, but also information developed by
Employee for Employer or its employees during the term of this Agreement and
thereafter.

 

c. Return of Proprietary Information and Employer’s Property. Employee will not
remove any Proprietary Information from the offices of Employer or the premises
of any facility in which Employer is performing services, or allow such removal,
unless permitted in writing by the Chief Executive Officer as necessary for the
performance of Employee’s obligations under this Agreement. Immediately upon
Employer’s request, or Employee’s Termination Date as defined in Section 9,
Employee shall return any documents or other written materials that contain
Proprietary Information, and any property that belongs to Employer, including
copies of any computer programs or data owned by Employer.

 

d. Remedies. The parties to this Agreement hereby agree that: (i) if Employee
breaches this Section 11, the damage to Employer will be substantial, although
difficult to ascertain, and money damages will not afford Employer an adequate
remedy, and (ii) if Employee is in breach of this Section 11, or threatens a
breach of this Section 11, Employer shall be entitled, in addition to all other
rights and remedies as may be provided by law, to specific performance,
injunctive and other equitable relief to prevent or restrain a breach of this
this Section 11.

 

12. Developed Information. Employee agrees to promptly disclose to Employer all
improvements, inventions, programs, processes, techniques, or trade secrets,
whether or not patentable or registrable under copyright or similar statutes,
and all designs, trademarks, and copyrightable works that Employee may solely or
jointly make or conceive, reduce to practice, or learn during the period of his
or her employment that: (a) are within the scope of the services to be provided
by Employee to Employer, and are related to or useful in the business of
Employer; or (b) result from tasks assigned Employee by Employer; or (c) are
funded by Employer; or (d) result from use of premises, facilities, or equipment
owned, leased, or contracted for by Employer (hereinafter “Developed
Information”).

 

a. Assignment of Developed Information. Employee agrees that all Developed
Information shall be the sole property of, and assigned to, Employer and its
assigns and Employee agrees, including following the date of termination of this
Agreement, to execute any and all documents reasonably requested by Employer to
effect the foregoing. In addition, to the extent permitted by federal copyright
law, the parties agree that any works resulting from Employee’s work under this
Agreement shall be “works for hire” as defined in federal copyright law.

 

b. Preexisting Developments. Employee must notify management of any and all
inventions, discoveries, developments, improvements, and trade secrets which
have been made or conceived or first reduced to practice by Employee alone or
jointly with others prior to employment with the Company that Employee desires
to remove from the operation of this Agreement. If Employee does not so notify
management, Employee represents that he/she has made no inventions,
improvements,

 

4



--------------------------------------------------------------------------------

developments, or improvements at the time of signing this Agreement that are to
be removed from the operation of this Agreement.

 

13. Solicitation of Employees Prohibited. Employee will be called upon to work
closely with employees of Employer in performing services under this Agreement.
All information about such employees that becomes known to Employee during the
course of his employment with Employer, and that is not otherwise known to the
public, including compensation or commission structure, is confidential and
shall not be used by Employee in soliciting employees of Employer at any time
during or after termination of his employment with Employer. During Employee’s
employment and for two (2) years following the termination of Employee’s
employment, Employee shall not directly or indirectly ask, solicit, or encourage
any employee(s) of Employer to leave their employment with Employer. Employee
further agrees that he shall make any subsequent employer aware of this
non-solicitation obligation.

 

14. Representation Concerning Prior Agreements. Employee warrants that he is not
bound by any non-competition and/or non-solicitation or other agreement that
would preclude, limit, or in any manner affect his employment with Employer.
Employee further represents that he can fully perform the duties of his
employment without violating any obligations he may have to any former employer,
including, but not limited to, misappropriating any proprietary information
acquired from a prior employer. Employee agrees that he/she will indemnify and
hold Employer harmless from any and all liability and damage, including
attorneys’ fees and costs, resulting from any breach of this provision.

 

15. Notices. All notices, demands, requests, consents, statements,
satisfactions, waivers, designations, refusals, confirmations, denials, and
other communications that may be required or otherwise provided for or
contemplated hereunder shall be in writing and shall be deemed to be properly
given and received: (a) upon delivery, if delivered in person or by facsimile or
e-mail transmission with receipt acknowledged; or (b) one business day after
having been deposited for overnight delivery with Federal Express or another
comparable overnight courier service; or (c) three (3) business days after
having been deposited in any post office or mail depository regularly maintained
by the U.S. Postal Service and sent by registered or certified mail, postage
prepaid, addressed to Employee’s residence address (or such other address as
Employee may specify in a written notice to Employer), or to Employer’s
principal office.

 

16. Successors and Assigns. The rights and obligations of Employer under this
Agreement shall inure to the benefit of and shall be binding upon the successors
and assigns of Employer. Employee shall not be entitled to assign any of his/her
rights or obligations under this Agreement. Employee agrees that his/her
obligations under Sections 11 and 12 of this Agreement shall survive the
termination of this Agreement.

 

17. Entire Agreement. Employee acknowledges receipt of this Agreement and agrees
that this Agreement represents the entire Agreement with Employer concerning the
subject matter hereof, and supersedes any previous oral or written
communications, representations, understandings, or agreements with Employer or
any officer or agent thereof, except for the terms of the Spy Confidentiality
Agreement. Employee understands that no representative of the Employer has been
authorized to enter into any agreement or commitment with Employee that is
inconsistent in any way with the terms of this Agreement.

 

18. Amendments. No amendment or modification of the terms or conditions of this
Agreement shall be valid unless in writing and signed by the parties hereto.

 

19. Severability. Each term, condition, covenant, or provision of this Agreement
shall be viewed as separate and distinct, and in the event that any such term,
covenant, or provision shall be held by a court of competent jurisdiction to be
invalid, the remaining provisions shall continue in full force and effect.

 

20. Waiver. A waiver by either party of a breach of any provision(s) of this
Agreement shall not constitute a general waiver or prejudice the other party’s
right to demand strict compliance with that provision or any other provisions in
this Agreement.

 

5



--------------------------------------------------------------------------------

21. Indemnification. Employer agrees to provide Employee with a defense and
indemnification in accordance with the provisions of the California Labor Code
against any third party claims related to or arising out of Employee’s
employment with or positions held for Employer; provided, however, that Employer
shall not be liable, and shall not provide a defense or indemnification for any
claim wherein the Employee has not satisfied Employer’s standards of conduct.

 

22. Arbitration. Any dispute or claim arising out of this agreement will be
subject to final and binding arbitration. The arbitration will be conducted by
one arbitrator who is a member of the American Arbitration Association (AAA), or
an arbitrator who is mutually agreed upon, and will be governed by the Model
Employment Arbitration rules of AAA. The arbitration will be held in San Diego,
California, and the arbitrator will apply California substantive law in all
respects. The arbitrator shall have all authority to determine the arbitrability
of any claim and enter a final, binding judgment at the conclusion of any
proceeding. Any final judgment may only be appealed on the grounds of improper
bias or improper conduct of the arbitrator. The party prevailing in the
resolution of any claim will be entitled, in addition to such other relief as
may be granted, to an award of all attorneys fees and costs incurred, without
regard to any statute, schedule, or rule of court purporting to restrict such
award.

 

23. Construction. This Agreement shall not be construed against any party on the
grounds that such party drafted the Agreement or caused it to be drafted.

 

24. Employee Acknowledgment. Employee acknowledges that he has been advised by
Employer to consult with independent counsel of his own choice, at his expense,
concerning this Agreement, that he has had the opportunity to do so, and that he
has taken advantage of that opportunity to the extent that he desires. Employee
further acknowledges that he has read and understands this Agreement, is fully
aware of its legal effect, and has entered into it freely based on his own
judgment.

 

25. Governing Law. This Agreement shall be governed by and interpreted in
accordance with the laws of the State of California, without regard to conflicts
of laws principles.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

Orange 21 Inc.

     

Employee:

By                    

[name]

     

Name:

       

[title]

     

Address:

                     

 

6



--------------------------------------------------------------------------------

 

EXHIBIT A

 

TERMS OF (1) COMMISSION PROGRAM, (2) PROFIT SHARING, (3) BONUS PROGRAM,
(4) STOCK OPTION AND (5) SEVERANCE PROGRAM APPLICABLE FOR FISCAL YEAR
[2005/2006]

 

(AS APPLICABLE)

 

(note: to be completed, if applicable, or marked “not applicable” otherwise)

 

COMMISSION PROGRAM:    [insert terms] PROFIT SHARING:    [insert terms] BONUS
PROGRAM:    [insert terms] STOCK OPTIONS:    [insert terms] SEVERANCE PROGRAM:
   [insert terms]



--------------------------------------------------------------------------------

 

SCHEDULE

TO

FORM OF

ORANGE 21 INC.

EXECUTIVE EMPLOYMENT AGREEMENT

 

The foregoing Executive Employment Agreement was entered into between Orange 21
Inc. (the “Company”) and the following executive officers, upon terms generally
described below:

 

1. Barry Buchholtz, Chief Executive Officer, for calendar 2006, will receive
salary of $185,000, plus payment of a bonus of up to $80,000, of which up to
$40,000 is based on the attainment of certain sales targets and up to $40,000 is
based on the attachment of certain net profit targets.

 

2. Michael Brower, Chief Financial Officer, for calendar 2005, will receive
salary of $160,000, plus payment of a bonus of up to $60,000, of which up to
$20,000 is based on the attainment of certain sales targets, $20,000 is based on
the attachment of certain net profit targets, and $20,000 is based on timely
completion of certain individual management business objectives.

 

In the event the Company terminates the employment of the executive officer, the
officer will receive a severance payment equal to one month of salary for each
full or part year of service, with a minimum severance amount equal to six
months for Mr. Brower.